Appellant was convicted of theft, and his punishment was assessed at two years confinement in the penitentiary.
The evidence in the case shows that the horse in question was stolen within one hundred and fifty yards of Lavaca County line. Article 228, of the Code of Criminal Procedure, provides that the offense of theft if *Page 58 
committed within four hundred yards of a county line may be prosecuted in either county. This was done in this case.
The evidence is sufficient to support the conviction, and the judgment is affirmed.
Affirmed.
                          ON REHEARING.                         June 26, 1908.